Citation Nr: 0712301	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  96-08 176	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Seattle, Washington, which in part denied service connection 
for CFS.  Subsequently, the veteran's claims folder was 
transferred to the VA Regional Office (RO) in Phoenix, 
Arizona.

In February 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Central Office hearing.  
A transcript of the hearing has been associated with the 
record on appeal.  

This case was previously before the Board in April 2001, when 
the Board remanded for further development of the issues of 
entitlement to service connection for PTSD, chronic 
fatigue/immune dysfunction syndrome, gastroenteritis, and 
bilateral hearing loss.  Subsequent to development ordered by 
this remand, the RO granted service connection for irritable 
bowel syndrome (claimed as gastroenteritis) and bilateral 
hearing loss.  However, the RO continued the denials of 
claims seeking service connection for PTSD and chronic 
fatigue/immune dysfunction syndrome.  The Board remanded this 
matter a second time in November 2003.  Following this 
remand, the RO in a September 2006 rating decision granted 
service connection for PTSD, thereby removing this issue from 
appellate status.  

The remaining issue of entitlement to service connection for 
CFS has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

CFS is not shown by competent medical evidence to be related 
to active service.  



CONCLUSION OF LAW

CFS was not incurred in or aggravated by service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for CFS was received in January 1995.  
After adjudication of the claim in September 1995, the RO, 
provided initial VA notice as it applies to the claim, in a 
June 2003 letter.  In this letter, the veteran was told of 
the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  The matter was 
remanded several times to include obtaining a VA examination.   
The evidence of record includes the most recent VA 
examinations of June 2006 which included examination of the 
veteran and review of the record.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in a 
letter dated in March 2006.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.



II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and certain chronic or tropical diseases including 
chronic dysentery manifests to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran claims entitlement to service connection for CFS.  

The veteran's May 1961 entrance examination was normal and 
his medical history was negative for sleep problems or other 
clear indicators of CFS.  In May 1965 the veteran was given 
chloroquine phosphate and primaquine phosphate for exposure 
to malaria.  Service medical records do not reveal any 
diagnosis of CFS, nor of actual treatment for dengue fever, 
although there were occasions where he was treated for 
apparent infections.  In April 1962 he was seen for a sore 
throat.  He was seen in January 1964 for complaints of dull 
pain in the abdomen, vomiting and diarrhea with a temperature 
of 100.  Also in January 1964 he was seen for headache, 
dizziness, sore throat and stomach pain, however his 
temperature was repeatedly 98 degrees.  In December 1964 he 
complained of soreness in his gums that spread to the throat 
and was assessed with gingivitis.  

A January 1965 record noted that he had vomiting, diarrhea, 
and associated generalized malaise.  His temperature was 102 
degrees and his white blood count was 11,400.  He was 
diagnosed with acute gastroenteritis, rule out possible early 
appendicitis and plans were to admit him to the hospital.  In 
January 1965 the veteran was seen at the hospital with 
complaints of a tired, achy feeling throughout his body and 
history of recent upper respiratory infection.  One day prior 
to admission he had generalized malaise and myalgia and 
generalized abdominal pain.  He was admitted for observation.  
Physical examination revealed him to appear acutely ill, 
throat was mildly injected and he had mild tenderness in the 
epigastric and right lower quadrant areas and hypoactive 
bowel sounds.  His temperature was 101.2 on admission and 
laboratory data revealed 2-4 white cells per high powered 
field on urinalysis and white blood count was 7500 with 44 
percent hematocrit and 14.6 gm hemoglobin.  The rest of the 
physical examination was within normal limits.  He underwent 
a hospital course and was discharged on the 6th day with no 
medications to full duty.  The final diagnosis was 
gastroenteritis, acute, etiology unknown.  His June 1965 
separation revealed his physical examination to be within 
normal limits.  

Service personnel records showed that the veteran 
participated in Armed Forces Operation Power Pack in the 
Dominican Republic in May 1965.  

Private medical records from the 1980's reflect treatment for 
recurrent infections, illnesses and intestinal problems from 
1979 to the mid 1980's, as well as psychiatric complaints 
such as depression.  He also underwent numerous tests and 
among other findings, was shown to be allergic to a number of 
inhalants according to skin test results from December 1986.  
A March 1987 report summarized the veteran's many symptoms 
including multiple upper respiratory infections, dizziness, 
ear infections, nervousness, arthritis, diarrhea, abdominal 
cramps and nausea, as well as his fatigue said to accompany 
many of these episodes.  The positive test results for 
allergens was also reviewed.  The physical findings from this 
examination were unremarkable and the impression was frequent 
upper respiratory infections and stress syndrome.  

In May 1989 the veteran apparently lost his job and had a 
chronic fatigue state, which the examining physician thought 
was primarily due to depression.  He underwent a sizable 
battery of testing including testing at a sleep disorders 
center, which diagnosed him with chronic nocturnal sleep with 
a tendency toward insufficient syndrome, nocturnal myoclonus 
syndrome which could be a strong contributing factor to 
insomnia, and somatization disorder with numerous somatic 
complaints of undetermined significance and etiology.  In 
June 1989 one of his doctors wrote him a letter stating that 
no significant abnormalities were found on physical 
examination and that laboratory studies only showed an 
elevated cholesterol level of 233 and positive serology for 
Epstein-Barr virus (EBV).  The rest of his studies were 
negative or normal.  The doctor stated that he could find no 
explanation for the veteran's syndromes other than the 
possibility CFS as a result of his reactivated EBV process.  
A September 1989 doctor's letter to the Railroad Retirement 
Board concluded that the veteran suffered from CFS and 
depression due to EBV infection.  He was also said to suffer 
from nocturnal myoclonus leaving him unable to sleep 
normally.  

Private records from the 1990's to 2001 reveal treatment for 
medical problems such as allergies and persistent 
gastrointestinal and psychiatric problems.  The records also 
reveal treatment for CFS.  

An October 1991 private examination by P.R. Cheney, M.D., 
discussed the veteran's lengthy medical history in great 
detail, dating back to childhood which he claimed to have 
suffered frequent upper respiratory infections.  He also gave 
a history of serving in the Marine Corps as a karate 
instructor and of having severe myalgic and muscle discomfort 
following karate exercises, but indicated these symptoms 
would eventually improve.  He indicated that after service, 
he had respiratory infections and flu-like illnesses off and 
on between 1969 and 1978.  He also gave a history of 
worsening symptoms of diarrhea and was eventually diagnosed 
with celiac sprue in 1979.  He also indicated that he had 
various sleep problems as far back as he could remember.  He 
indicated that his symptoms worsened following a car accident 
and as of 1988 had worsening symptoms that in addition to 
sleep disturbance and upper respiratory infections, also 
included continuous sore throat, painful lymph glands and 
significant weakness.  He was noted to have been disabled as 
of 1989.  The physical examination was significant for 
findings of somewhat sunken eyes and some residual nodes 
present in the posterior cervical chain, but no frank 
adenopathy.  His reflexes were slightly increased but without 
clonus and otherwise symmetric in the extremities.  The 
assessment was that the veteran does meet the formal criteria 
for CFS probably since the moving vehicle accident of 1988.  
CFS like symptoms were said to have been present since 1978, 
and some confounding variables to his problems were said to 
go back to childhood including recurrent infections as a 
child suggestive of an IgA or IgG deficiency.  However even 
with the confounding variables and possible genetic defect, 
immune system functioning and narcolepsy, the veteran met the 
criteria for CFS in 1988.  

A November 1991 telephone follow-up to the October 1991 
examination revealed an assessment of CFIDS by CDC diagnostic 
criteria with multiple serologic and immunologic aberrations 
consistent with this complex disorder, cannot rule out 
existing narcolepsy.  He was also assessed with several 
abnormal test findings including abnormal brain scan, T-cell 
defect, elevated herpes virus, B-cell dysfunction, deficiency 
of cell mediated immunity and hyperlipidema.  A December 1991 
telephone follow up revealed discussion as to whether the 
veteran's symptoms could be due to narcolepsy and the 
assessment was CFS clouded by the suspicion of narcolepsy, 
the latter of which has not been formally ruled out.  He was 
also assessed with illness related frustration.  

Also in December 1991, Dr. Cheney drafted a letter in which 
he outlined his findings from the October 1991 evaluation.  
Specifically he reiterated his opinion that the veteran does 
meet the formal criteria for CFS probably since the motor 
vehicle accident of 1988.  He further opined that the 
symptoms of CFS have obviously been present since 1978 
although a significant sleep disorder has existed since early 
childhood.  Despite the confounding variables of a possible 
underlying genetic defect, narcolepsy or variant, and an 
immune system dysfunction, the doctor believed he meets the 
criteria for CFS.  

In February 1992 the veteran underwent evaluation for 
gastrointestinal symptoms that were thought to be caused by 
celiac disease.  The evaluation revealed numerous somatic 
complaints including recent fevers, frequent headaches, joint 
pains, weight loss, and coughing and also gave a history of 
treatment for depression.  Following evaluation, the examiner 
gave numerous diagnoses relating to the intestinal 
complaints, but also diagnosed CFS versus narcolepsy versus 
personality disorder.  

In a May 1995 VA examination, the veteran related a history 
of his problems with chronic fatigue and immune dysfunction 
syndrome with gastroenteritis and dysentery, said to have 
began 30 years ago in 1965 while in the Dominican Republic, 
he contracted Dengue fever.  He stated that he was not 
treated in country, but aboard a hospital ship.  He said 
since that time, he had ongoing problems which he stated was 
diagnosed as CFS or immune dysfunction syndrome.  His 
symptoms consisted of myalgias, frequent upper respiratory 
infections, chronic headaches, visual blurring and 
alternating constipation/diarrheas.  He also described 
arthralgias and low grade fevers.  He was noted to have been 
evaluated by numerous physicians and the records were to be 
reviewed.  Physical examination revealed the veteran to seem 
depressed and presented with flat affect and asthenic in his 
energy and presentation.  He reported discomfort on palpation 
of his elbows, wrists and interphalangeal joints of his 
hands, but no abnormalities were noted or complained of in 
the extremities.  The rest of the physical examination 
including the abdomen and lungs were unremarkable, with the 
only other findings noted was a 5 millimeter right posterior 
cervical node which was soft and mobile, a left temporal 
membrane (TM) partially occluded with cerumen and a mildly 
scarred right TM.  The assessment was history of febrile 
illness in the Dominican Republic in 1965 which he reported 
as having been Dengue fever with dysentery.  He reported this 
as the initiating point for a syndrome of multiple symptoms 
as described above, and was said to have had extensive 
evaluations over the years and has been diagnosed with 
chronic fatigue immune dysfunction disorder (CFIDS).  There 
were no striking findings on examination today, although he 
did appeared depressed.  The examiner noted that private 
records, specifically those from Dr. Cheney, which were not 
available for review at the time of this examination would 
likely be helpful in further ascertaining the nature and 
prognosis of this veteran's CFS.  

A July 1996 private medical record noted the veteran to give 
a 30 year history of what the veteran characterized as CFIDS.  
In this record the veteran gave a history of it beginning 
with an attack of Dengue fever in 1965 and subsequent to this 
illness he had frequent URI's and other illnesses.  He 
indicated that after a motor vehicle accident about 8 years 
ago he began to have unrelenting fatigue and was diagnosed 
with CFS in 1989.  His complaints were of being unable to 
exercise without developing fatigue and that tasks such as 
grocery shopping left him tired for a day.  He was noted to 
drink 2 liters of diet Coke per day and was advised to 
completely discontinue drinking any diet Coke.  On further 
evaluation of his CFIDS later in July 1996, his main 
complaints were fatigue and stomach pain and the physician 
discussed the importance of proper supplementation and 
stopping the use of all stimulants, including caffeine and 
stopping the usage of antihistamines.  A September 1996 
follow up noted that a review of the records brought in by 
the veteran included private clinic records from the 1980's 
that suggested the veteran's CFS problems seemed to begin in 
the 1960's when he had some severe dysentery problems in the 
Dominican Republic.  He was also noted to have one episode of 
low iron saturation in the records but has not been worked up 
for any GI pathogens during this time.  He continued to be 
treated for CFS complaints through early 1997 for CFS 
symptoms and the doctors continued to urge dietary changes.  
Also in 1997, he was seen on follow-up for increasingly 
severe psychiatric symptoms as noted in July and August 1997.  
The July 1997 record also assessed CFS, and was said to be 
followed up by homeopath physicians with quite dubious 
medical workup and even more unusual medications.  The July 
1998 record suggested that the veteran had CFS and also was 
clearly depressed.  

The veteran testified in February 2001 that while serving in 
the Dominican Republic, he became very ill with dysentery, 
accompanied by joint pains and severe headaches.  He 
indicated that there had been an outbreak of Dengue fever at 
the time of this illness between May and June 1965 when he 
served in the Dominican Republic.  He indicated that he was 
hospitalized for gastroenteritis in Camp LeJune and that the 
Dengue fever exacerbated this problem.  

The veteran has submitted several articles addressing the 
causes of CFS including possible viral factors.  Among these 
articles submitted include an article from Dr. Cheney, who 
also examined the veteran in 1991 and wrote the December 1991 
letter discussing the nature of the veteran's CFS.  

Private records from 2002 to 2006 mostly deal with 
psychiatric problems with some mention of CFS symptoms such 
as sleep problems.  In an October 2002 psychiatric treatment 
record it was noted that the veteran had a diagnosis of CFS 
for 10 years and had lack of energy.  The Axis III diagnosis 
was CFS. 

On VA examination in December 2002 VA to evaluate the 
veteran's CFS with possible initiation while in the service, 
the veteran's symptoms included hypersensitivity to light, 
nocturnal myoclonus, also known as restless leg syndrome, 
although per neuro here, he did not fit the picture 
clinically, involving periodic leg movement.  He also 
reported intermittent sore throats, sinus infections, swollen 
lymph glands and myalgias.  He denied actual joint swelling.  
Such symptoms were said to have begun around 1965 and he 
seemed very ill at the time with dengue fever and was 
hospitalized and given an IV.  Since then, his symptoms 
persisted.  A relapse could occur any time of the year.  He 
had seen a variety of physician and said he was diagnosed 
with CFS in 1991.  Rheumatology failed to diagnose 
fibromyalgia.  Regarding an immune dysfunction, he claimed to 
get frequent infections requiring antibiotics.  His course 
was complicated by sinus surgery in 1986 and since then he 
had recurrent bouts of sinusitis.  He had been diagnosed with 
allergies via skin testing.  He claimed his sinus problems 
dated back to childhood.  He also claimed recurrent bouts of 
pneumonia.  Physical examination revealed tender maxillary 
sinus, otherwise ear, nose and throat examination was 
unremarkable.  He had positive trigger points on his 
extremities, otherwise the rest of the physical examination 
was unremarkable.  The impression was that he had a history 
of CFS and on examination, mild fibromyalgia.  The etiology 
of this was uncertain, possibly from a dengue fever exposure 
in the past, although the examiner could not find studies 
that support this.  

The report of a January 2003 VA examination noted the history 
of CFS and on examination, of mild fibromyalgia.  The 
etiology of this at this time was uncertain, probably from 
dengue fever exposure in the past although the examiner could 
not find studies that supported this.  Workup was conducted 
and follow up of tests revealed as follows.  Computed 
tomography (CT) scan of the sinuses were negative, ESR was 
within normal limits, quigs was within normal limits.  After 
review of the medical records, there was no actual 
documentation of symptoms during the military duty although 
it was possible and the veteran did remember and recorded 
such symptoms back them.  Regarding whether an infectious 
agent could have caused CFS though, there was a theory this 
may be the case, but the examiner could not actually prove 
that CFS was caused by an infectious source while in the 
service.  

The report of a June 2006 VA examination noted initially that 
the claims file was not available.  The veteran was noted to 
bring in volumes of records that included reprints of 
articles on CFS, his own written history and multiple doctor 
letters.  The examiner noted that the veteran had a letter 
from a Dr. D., dated in September 1989 indicating that the 
veteran's CFS was due to Epstein-Barr virus, but also noted 
that the literature now showed that Epstein-Barr is no longer 
considered a cause of CFS.  The veteran was said to fulfill 
many of the criteria for CFS.  He was noted to have 
longstanding fatigue, now disabling.  This fatigue lasting 
more than 6 months and excluded from other conditions was 
considered a major criteria that he met.  He also had 
multiple minor criteria such as occasional low grade fevers, 
generalized muscle weakness, muscle pain, post exertional 
fatigue lasting over 24 hours, headaches and sleep 
disturbance.  All these symptoms have been present for many 
years and were documented in the September 2002 VA 
examination.  The veteran said he gets headaches after 
sleeping too much, which happens about once a week.  He also 
had pain everywhere including his muscles and joints, except 
for his knees.  He now denied ever having pneumonia, although 
the prior September 2002 record was noted to claim recurrent 
bouts of pneumonia.  He said he gets upper respiratory 
infections about 2-3 times a year, and only occasionally saw 
a doctor for these.  He said he had sinusitis as a youngster.  
In the September 2002 examination, he had normal laboratory 
findings and at the time the examiner could not diagnose any 
immune disorder.  On the basis of this history, the examiner 
could not make any diagnosis of immune disorder at this time.  
The examiner ordered laboratory testing, including sed rate, 
immunoglobins, complete blood count (CBC) and chemistry.  

Physical examination revealed point tenderness to both 
wrists, both thumb areas to the neck area.  His skin appeared 
normal.  There were no heart murmurs or other heart 
abnormalities noted.  The examiner noted that the Remand's 
instructions requested that all current symptoms and 
manifestations of CFS and any immune disorders be noted and 
that all diagnostic tests be conducted to do so.  The 
examiner stated that there were no tests that would conclude 
or make a diagnosis of CFS.  The veteran did meet the major 
and minor criteria for CFS.  The examiner pointed out that 
the exact etiology of CFS has never been delineated and 
Epstein Barr has been discussed and found not to be related.  
The examiner noted that there is no scientifically delineated 
viral etiology for CFS.  The diagnosis was CFS.  The examiner 
opined that it would be mere speculation on his part to 
render an opinion as to the origin of the symptoms of this 
CFS and it is less likely than not that it was caused by or 
as a result of Dengue fever.  The literature has not shown 
this to be a cause of CFS.  

The addendum to the June 2006 VA examination revealed that 
labs/CBC were normal.  Chemical panel was normal except for 
mild glucose elevation to 113 mg/dl.  All immunoglobins were 
normal.  The claims file was reviewed and there was no 
evidence that the CFS began before the 1980's.  It was less 
likely than not that the CFS was caused by or as a result of 
the Dengue fever.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for CFS.  There is no evidence of this condition having been 
diagnosed or treated in service.  Nor has the medical 
evidence shown it to be related to any of the illnesses that 
were treated in service such as the gastroenteritis treated 
in January 1965, nor as due to any presumptive tropical 
disease such as dysentery which has been described in some of 
the veteran's medical records.  Likewise, although the 
veteran claimed he was ill with Dengue fever in service, 
there was no evidence either of a diagnosis of Dengue fever 
in service, but even if there were, the opinion from the June 
2006 examination indicated there is no link between the CFS 
and Dengue fever.  This examination and other medical 
evidence reflects that the onset of the CFS began in the 
1980's and some of the private medical records suggest that 
the cause of the CFS may have been a motor vehicle accident 
in 1988.  

More broadly, the opinion from the June 2006 VA examination 
was that there is no scientifically accepted viral etiologies 
for CFS.  Although the veteran has alleged such a connection, 
in this regard, lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the competent medical evidence reflects that the current 
CFS is not related to service, the preponderance of the 
evidence is against the veteran's claim for service 
connection for CFS, and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107; Gilbert, supra.




ORDER

Service connection for CFS is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


